Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the continuation application claims filed / dated February 23, 2021.  Claims 1-20 are presented for examination.

Double Patenting 

The Office notes that a Terminal Disclaimer has been filed for the application to overcome a possible double patenting of the instant application claims over claims of parent / related application 13/792,544 (now Patent 9,639,297).

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered. Claim 1 has been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).



EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Josephine Paltin, Reg. No. 62,587) on 12/29/2021.

3. The application has been amended as follows:
In the Claims:
1. (Previously Canceled)

Please AMEND claim 2 as follows:
2. (Currently Amended) A method comprising:
executing an access-media-agent on a storage area network (SAN) server, wherein the SAN server provides access, via a Small Computer System Interface (SCSI), to a data storage device that is one of: external to the SAN server and internal to the SAN server;
by the access-media-agent, presenting, to a first media agent, storage resources at the data storage device as a first SCSI target,
wherein the presenting as the first SCSI target comprises exposing the data storage device as a first logical unit number (LUN),
wherein the first media agent is communicatively coupled to the SAN server via fibre channel (FC), and
wherein the first media agent executes on a first computing device having a first operating system;
by the access-media-agent, presenting, to a second media agent, storage resources at the data storage device as a second SCSI target,
wherein the second media agent is communicatively coupled to the SAN server via FC, and
wherein the second media agent executes on a second computing device, distinct from the first computing device, having a second operating system that is distinct from the first operating system; and
by the access-media-agent, controlling shared and concurrent access, from the first media agent and from the second media agent, to the data storage device using respective SCSI interfaces that operate mutually independently.

3. (Previously Presented) The method of claim 2, wherein the access to the data storage device comprises at least one of: read operations from the data storage device and write operations to the data storage device.

4. (Previously Presented) The method of claim 2, wherein the access to the data storage device does not use a local area network (LAN).

5. (Previously Presented) The method of claim 2, further comprising:
by the access-media-agent, keeping track of demand for storage capacity at the data storage device, by the first media agent and by the second media agent; and
by the access-media-agent, based on the demand, performing load balancing between access from the first media agent and access from the second media agent to the data storage device.


Please AMEND claim 6 as follows:
6. (Canceled) 

Please AMEND claim 7 as follows:
7. (Currently Amended) The method of claim [[6]] 2, wherein the presenting of the storage resources at the data storage device as the second SCSI target to the second media agent, comprises exposing the data storage device as a second logical unit number (LUN).

8. (Previously Presented) The method of claim 2 further comprising:
by the SAN server, exposing to the first media agent and to the second media agent a common pool of data storage resources at the data storage device as respective logical unit numbers (LUNs).

9. (Previously Presented) The method of claim 2, wherein the access-media-agent makes the data storage device appear to have distinct logical unit numbers (LUNs) to the first media agent and to the second media agent.

10. (Previously Presented) The method of claim 9, wherein the access-media-agent uses an other LUN to access the data storage device over a local data interface, wherein the other LUN is distinct from the LUNs for the first media agent and for the second media agent.

11. (Previously Presented) The method of claim 2, wherein the access-media-agent traps and responds to discovery requests received from the first media agent and from the second media agent.

12. (Previously Presented) The method of claim 2, wherein the SAN server, using the access-media-agent, traps and responds to discovery requests received from the first media agent and from the second media agent.


13. (Previously Presented) A method comprising:
executing an access-media-agent on a storage area network (SAN) server, wherein the SAN server provides access, via a Small Computer System Interface (SCSI), to a data storage device that is one of: external to the SAN server and internal to the SAN server;
by the access-media-agent making the data storage device appear to have distinct logical unit numbers (LUNs) to a first media agent and to a second media agent by exposing the data storage device to the first media agent as a first logical unit number (LUN) and by exposing the data storage device to the second media agent as a second LUN,
wherein the first media agent is communicatively coupled to the SAN server via fibre channel (FC),
wherein the first media agent executes on a first computing device, wherein the second media agent is communicatively coupled to the SAN server via FC, and
wherein the second media agent executes on a second computing device that is distinct from the first computing device; and
by the access-media-agent, controlling shared and concurrent access, from the first media agent and from the second media agent, to the data storage device using respective SCSI interfaces to the respective first LUN and second LUN, wherein the SCSI interfaces operate mutually independently.

14. (Previously Presented) The method of claim 13, wherein the first computing device has a first operating system and wherein the second computing device has a second operating system that is different from the first operating system.

15. (Previously Presented) The method of claim 13, wherein the access to the data storage device comprises at least one of: read operations from the data storage device and write operations to the data storage device.

16. (Previously Presented) The method of claim 13, wherein the access to the data storage device does not use a local area network (LAN).

17. (Previously Presented) The method of claim 13, further comprising:
by the access-media-agent, keeping track of demand for storage capacity at the data storage device, by the first media agent and by the second media agent; and
by the access-media-agent, based on the demand, performing load balancing between access from the first media agent and access from the second media agent to the data storage device.

18. (Previously Presented) The method of claim 13, wherein the access-media-agent uses an other LUN to access the data storage device over a local data interface, wherein the other LUN is distinct from the first LUN for the first media agent and from the second LUN for the second media agent.

19. (Previously Presented) The method of claim 13, wherein the access-media-agent traps and responds to discovery requests received from the first media agent and from the second media agent.

20. (Previously Presented) The method of claim 13, wherein the SAN server, using the access-media-agent, traps and responds to discovery requests received from the first media agent and from the second media agent.

The Office notes that the independent claims of the instant application are also considered allowable for generally the same reasoning / justification given to its counterpart / parent application 13/792,544 (now Patent 9,639,297). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451